DETAILED ACTION
The following Office Action is in response to the Amendment filed on June 1, 2022.  Claims 1, 2, and 4-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,307,177 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Concerning the “Claim Objections” section on page 7 of the Applicant’s Response filed June 1, 2022, the amendment to claim 1 to include the subject matter of claim 3 which has been indicated as allowable, and the amendment of claim 2 to place it into independent form has placed the claims in condition for allowance and has thus obviated the necessity of the objections to the claims.  Therefore, the objections are withdrawn.
Concerning the “Double Patenting Rejection” section on page 7 of the Applicant’s Response filed on June 1, 2022, the filing of the Terminal Disclaimer on June 1, 2022 has obviated the necessity of the double patenting rejections to the claims.  Therefore, the rejections are withdrawn. 
Concerning the “Claim Rejection under 35 U.S.C. § 112(b)” section on pages 7-8 of the Applicant’s Response filed on June 1, 2022, the amendment to claim 11 to address the issue of indefiniteness has obviated the necessity of the rejection to the claim under 35 U.S.C. §112(b).  Therefore, the rejection is withdrawn.

Response to Arguments
Concerning the “Claim Rejections under 35 U.S.C. § 103” section on page 7 of the Applicant’s Response filed on June 1, 2022, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant argues that the amendment to claim 1 incorporating the subject matter of patentable claim 3 renders claim 1 patentable and that the dependent claims 1-16 are further patentable, and the examiner agrees.  Therefore, the rejections are withdrawn.

Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references alone or in combination with other references teaches each and every limitation of the independent claims.  The closest art of record are the Beecher and Gist references.  A combination of the Beecher and Gist references teaches the claimed system for removing a kidney stone from a ureter but does not teach the limitations of an elongate, flexible camera disposed coaxially within the lumen of the retention member shaft, wherein a proximal end of the camera is fixedly attached to the handle, such that the camera does not move relative to the handle nor does it teach the retention member shaft and the inner shaft being coupled by friction fit, such that motion of the expandable stone retention member is coupled to the inner shaft when not actively controlled by a user of the device, and wherein the retention member shaft and the inner shaft are de-coupled when the user slides the retention member slider to independently move the retention member shaft.  Furthermore, there is no motivation or rationale that could be found in the prior art to modify the combination of the Beecher and Gist references to include said limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        6/17/2022